Citation Nr: 1712118	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-13 403	)	DATE
	)
	)

Received from the Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for smoking addiction. 

2. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for dental damages.

3. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for hypertension.

4. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for a vision disability.

5. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for gout.

6. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy of the right upper extremity (also claimed as numbness and tingling of the hands, ulnar neuropathy, diabetic neuropathy, autonomic neuropathy, proximal neuropathy, or radiculopathy).

7. Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy of the left upper extremity (also claimed as numbness and tingling of the hands, ulnar neuropathy, diabetic neuropathy, autonomic neuropathy, proximal neuropathy, or radiculopathy).

8. Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

9. Entitlement to an evaluation greater than 50 percent for post-concussion headaches, right parietal region.

10. Entitlement to an evaluation greater than 60 percent for chronic pancreatitis with hepatitis B and chronic cholecystitis (claimed as gallbladder stones/loss of gallbladder).

11. Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Amelia A. Camacho, Spouse and Power of Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, Deocarlo Camacho (Witness) and Lauro Miguel (Observer)


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from April 1988 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and November 2012 and September 2014 rating decisions issued by the RO in Manilla, the Republic of the Philippines.

The issues of entitlement to an increased disability rating and earlier effective date for a grant of service connection for diabetes mellitus have been raised by the record in October 2011 and December 2011 statements, They were reiterated in the Veteran's November 2013 Notice of Disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

On October 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written statement on October 22, 2015, which withdraws all pending claims to date, particularly any claims pending before the Board.  A such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for smoking addiction is dismissed. 

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dental damages is dismissed.

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for hypertension is dismissed.

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a vision disability is dismissed.

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for gout is dismissed.

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy of the right upper extremity (also claimed as numbness and tingling of the hands, ulnar neuropathy, diabetic neuropathy, autonomic neuropathy, proximal neuropathy, or radiculopathy) is dismissed.

The appeal of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for peripheral neuropathy of the left upper extremity (also claimed as numbness and tingling of the hands, ulnar neuropathy, diabetic neuropathy, autonomic neuropathy, proximal neuropathy, or radiculopathy) is dismissed.

The appeal of entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.  

The appeal of entitlement to an evaluation greater than 50 percent for post-concussion headaches, right parietal region is dismissed.

The appeal of entitlement to an evaluation greater than 60 percent for chronic pancreatitis with hepatitis B and chronic cholecystitis (claimed as gallbladder stones/loss of gallbladder) is dismissed.

The appeal of entitlement to special monthly compensation based on the need for aid and attendance is dismissed.





		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


